EXHIBIT 10.6

RENEWAL AGREEMENT

THIS RENEWAL AGREEMENT, dated as of December 20, 2019 (the “Agreement”), is
entered into between Resource Real Estate Opportunity REIT II, Inc., a Maryland
corporation (the “Company”), and Resource Real Estate Opportunity Advisor II,
LLC a Delaware limited liability company (the “Advisor”).

WHEREAS, the Company and the Advisor were initially parties to that certain
Advisory Agreement dated December 20, 2013;

WHEREAS, on January 9, 2014 the parties entered into the Amended and Restated
Advisory Agreement which was subsequently amended pursuant to that certain First
Amendment to Amended and Restated Advisory Agreement dated October 6, 2014 and
that certain Second Amendment to Amended and Restated Advisory Agreement dated
March 24, 2015 (the “Advisory Agreement”);

WHEREAS, the Advisory Agreement had an initial one-year term, subject to an
unlimited number of successive one-year renewals;

WHEREAS, the Company and the Advisor renewed the Advisory Agreement for an
additional year on each of December 20, 2015, December 20, 2016, December 20,
2017 and December 20, 2018;

WHEREAS, the Company desires to continue to avail itself of the knowledge,
experience, sources of information, advice, assistance and certain facilities
available to the Advisor and to have the Advisor undertake the duties and
responsibilities set forth in the Advisory Agreement, on behalf of, and subject
to the supervision of, the board of directors of the Company (the “Board”); and

WHEREAS, the Advisor is willing to continue to undertake to render such
services, subject to the supervision of the Board.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. Term. In accordance with the provisions of Section 13.01 of the Advisory
Agreement, the term of the Advisory Agreement is hereby renewed for an
additional one-year term, and notwithstanding the language in Section 13.01 of
the Advisory Agreement, is acknowledged and agreed by the Parties to be a
one-year term commencing December 20, 2019 and ending December 19, 2020.

2. Ratification; Effect on Advisory Agreement. The Advisory Agreement shall
remain in full force and effect and is hereby confirmed in all respects. On and
after the date hereof, each reference in the Advisory Agreement to “this
Agreement,” “herein,” “hereof,” or words of similar import will mean and be a
reference to the Advisory Agreement as renewed hereby.

 

--------------------------------------------------------------------------------

3. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

4. Construction; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of laws. Any suit involving any dispute or
matter arising under this Agreement may only be brought in the federal or state
courts located in the State of Delaware. Each of the parties hereto consents to
the exercise of personal jurisdiction by such courts with respect to all such
proceedings. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ANY AND ALL RIGHTS TO A JURY TRIAL, TO THE FULLEST EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST, IN ANY PROCEEDING, CLAIM, COUNTER-CLAIM OR OTHER
ACTION INVOLVING ANY DISPUTE OR MATTER ARISING UNDER THIS AGREEMENT.

5. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.

IN WITNESS WHEREOF, the parties hereto have executed this Renewal Agreement as
of the date and year first above written.

 

RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.

 

 

 

 

 

 

 

By:

     /s/ Alan F. Feldman

 

 

 

Alan F. Feldman, Chief Executive Officer

 

 

 

 

 

 

 

 

 

RESOURCE REAL ESTATE OPPORTUNITY ADVISOR II, LLC

 

 

 

 

 

 

 

By:

     /s/ George E. Carleton

 

 

 

George E. Carleton, President and Chief Operating Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 